              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 GRIGORIY N. VOROBEY and                            No. 4:18-CV-00865
 VERA VOROBEY,
                                                    (Judge Brann)
              Plaintiffs,
       v.

 CLEVELAND BROTHERS
 EQUIPMENT CO., INC,
 and KEITH W. BRYSON,

             Defendants.

                            MEMORANDUM OPINION

                                  DECEMBER 7, 2018

I.    BACKGROUND

      On May 31, 2017, Plaintiffs, Grigoriy N. Vorobey and Vera Vorobey,

(hereinafter collectively “the Vorobeys”), filed a complaint against Defendants,

Cleveland Brothers Equipment Company, Incorporated (hereinafter “Cleveland

Brothers”) and Keith W. Bryson (hereinafter “Bryson”) in the Supreme Court of

the State of New York, County of Erie. On November 2, 2017, the action was

removed to the Western District of New York; then on April 23, 2018 it was

transferred to the undersigned.

      After a motion for judgment on the pleadings resulted in Plaintiffs filing a

second amended complaint, Defendants filed a motion “To Dismiss/Strike

Plaintiffs’ Second Amended Complaint Pursuant To Fed.R.Civ.P. 8(a)(2) And
12(f), Or In The Alternative, Motion For Partial Dismissal Pursuant To

Fed.R.Civ.P. 12(b)(6) And For A More Definitive Statement As To The Alleged

Violations Of Statutes And Regulations Pursuant To Fed.R.Civ.P. 12(e).” This

motion has been fully briefed. For the reasons that follow, the motion will be

granted in part and denied in part and Plaintiff provided leave to amend yet again.

II.           DISCUSSION

              A.             Facts Alleged

              In the second amended complaint, predicated on diversity jurisdiction,

Plaintiffs allege, as follows. Grigoriy and Vera Vorobey are spouses who reside in

North Tonawanda, New York.1 Cleveland Brothers “is a multistate corporation

that sells and services construction equipment…[and] also hauls large construction

equipment, machinery, vehicles, and parts.”2 Bryson is an employee of Cleveland

Brothers.3 On August 3, 2016, Bryson was travelling in a Freightliner service

truck owned by Cleveland Brothers and failed to slow the vehicle in response to

traffic stopped in front of him on State Route 15 in Bloss Township, Tioga County,

Pennsylvania.4 Bryson’s truck struck a Honda automobile, which struck a Ford




                                                            
1
       ECF No. 37 at ¶ 2.
2
       Id. at ¶ 5.
3
       Id. at ¶ 7 and 9.
4
       Id. at ¶ 8.
                                                               - 2 - 
Taurus car, which in turn struck the Vorobeys’ vehicle.5 The force of the accident

was such that two individuals perished and Grigoriy Vorobey was injured.6

              B. Motion to Strike

              Rule 8 of the Federal Rules of Civil Procedure limits plaintiffs to a “short

and plain statement of the claim.” Rule 12 allows the Court to “strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” “The court may act: (1) on its own; or (2) on motion made by

a party either before responding to the pleading or, if a response is not allowed,

within 21 days after being served with the pleading.”7

              Defendants argue that: “The paragraphs in Plaintiffs’ Second Amended

Complaint setting forth the alleged details of the accident obviously were pulled

from the lengthy police report, the police officers’ deposition testimony and the

expert reports in the pending state court case.”8 “For Defendants to respond to

each of these allegations, they will be forced to admit or deny what are essentially

statements and opinions by accident reconstructionists.”9 “The same is true as to

Plaintiffs’ direct claims of negligence against Defendant Cleveland Brothers which

include detailed references to safety publications handed out or provided to its

                                                            
5
       Id.
6
       Id.
7
       Fed. R. Civ. P. 12.
8
       ECF No. 38 at 7.
9
       Id.
                                                               - 3 - 
drivers (¶¶ 38, 44 of Exh. B); how many safety meetings it was holding; the

alleged number of times Bryson reported noises coming from the Vnomics unit

and what he allegedly stated each time (including quotes) (¶¶ 49-60 of Exh. B);

and details of a prior 2013 accident taken from deposition testimony and the police

report for said accident (¶¶ 33-60 of Exh. B).”10 “In order to answer Plaintiffs’

Second Amended Complaint, as presently pleaded, Defendants will be required to

respond to evidence from another lawsuit and which Plaintiffs have interjected into

this case by pleading it in their Second Amended Complaint.”11

              In their colorful brief opposing the motion to strike, which is heavy on

inflammatory rhetoric and light on precedent, Plaintiffs disclose that “the Second

Amended Complaint tracks, nearly word for word, the Second Amended

Complaint filed by Attorney Jamie Anzalone …docketed…in the Court of

Common Pleas of Luzerne County in the matter of Andrew P. Puhlick and Nicole

Puhlik v. Keith Bryson and Cleveland Brothers Equipment Company, Inc.”12

“That Complaint involves a different injured party from the same accident.”13

Because Defendants have had to answer the complaint as written in the state court




                                                            
10
       Id.
11
       Id. at 8.
12
       ECF. No. 40 at 3-4.
13
       Id. at 4.
                                                               - 4 - 
proceedings, Plaintiffs argue that, likewise, Defendants should answer by

“cut[ting] and [past]ing”14 their answers from those other matters.

              The Federal Rules of Civil Procedure establish a system of notice pleading,

unlike the state courts of Pennsylvania which require a heightened standard of fact

pleading. The Federal Rules do this intentionally. “The simplified notice pleading

standard of the Federal Rules relies on liberal discovery rules and summary

judgment motions to define disputed facts and issues and to dispose of

unmeritorious claims.”15 Plaintiffs tactic of copying nearly word for word a

complaint filed in a state court by other counsel is neither a preferred nor a

suggested practice in this Court.

              That said, “While ‘courts possess considerable discretion in weighing Rule

12(f) motions, such motions are not favored,’ and courts are reticent to grant

them.”16 Motions to strike are decided on the pleadings alone and should not be

granted unless the relevant insufficiency is “clearly apparent.”17 This Court has

previously recognized that, “there appears to be general judicial agreement, as

reflected in the extensive case law on the subject, that they should be denied unless

the challenged allegations have no possible relation or logical connection to the



                                                            
14
       Id. at 5.
15
       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 585 (2007) (internal citation omitted).
16
       Balon v. Enhanced Recovery Co., Inc., 316 F.R.D. 96, 98 (M.D. Pa. 2016) (Nealon, J.).
17
       Cipollone v. Liggett Group, Inc., 789 F.2d 181, 188 (3d Cir. 1986).
                                                               - 5 - 
subject matter of the controversy and may cause some form of significant prejudice

to one or more of the parties to the action.”18

              While the allegations taken from police reports and Bryson’s prior testimony

may be onerous for Defendants to respond to, the allegations are far from having

‘no possible relation to the controversy.’ To the contrary, there is not a sufficient

basis to strike the relevant allegations as stated.

              Insofar as the motion is a motion to strike, this portion of the motion is

denied.

              C.             Motion to Dismiss

              When considering a motion to dismiss for failure to state a claim upon which

relief may be granted,19 a court assumes the truth of all factual allegations in a

plaintiff’s complaint and draws all inferences in favor of that party;20 the court

does not, however, assume the truth of any of the complaint’s legal conclusions.21

If a complaint’s factual allegations, so treated, state a claim that is plausible – i.e.,

if they allow the court to infer the Defendant’s liability – the motion is denied; if

they fail to do so, the motion is granted.22

                                                            
18
       Trivedi v. Slawecki, No. 11–cv–2390, 2013 WL 1767593 *2 (M.D.Pa. Apr. 24, 2013) (Brann,
       J.) (quoting 5C Charles Alan Wright & Arthur R. Miller, *573 Federal Practice And Procedure
       § 1382 (3d ed.)).
19
       Federal Rule of Civil Procedure 12(b)(6).
20
       Phillips v. Cnty. Of Allegheny, 616 F.3d 224, 228 (3rd Cir. 2008).
21
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See also Connelly v. Lane Const. Corp., 809 F.3d
       780, 786 (3rd Cir. 2016).
22
       Id.
                                                               - 6 - 
              In support of their motion to dismiss, Defendants argue that: “throughout

Plaintiffs’ Second Amended Complaint, they plead that Defendant Cleveland

Brothers was negligent and reckless for failing to train or retrain, suspend,

investigate, or discipline Defendant Bryson and other drivers after ‘preventable

accidents.’”23 “Although Plaintiffs generally reference the Federal Motor Carrier

Safety Regulations and DOT Regulations in their Second Amended Complaint,

notably, they fail to cite to what regulation or statute requires an employer of a

driver of a commercial vehicle to train, retrain, suspend, investigate, or discipline

drivers, including after a ‘preventable accident.’”24 “This is because there is no

regulation or statute that required Cleveland Brothers to train, retrain, suspend,

investigate or discipline Defendant Bryson, or any other drivers, after ‘preventable

accidents.’”25 “Defendants also submit that Plaintiffs will not be able to cite to any

case law that supports that an employer of a driver operating a commercial vehicle

has a common law duty to train, retrain, suspend, investigate, or discipline drivers,

including after a ‘preventable accident.’”26 “Stated otherwise, Cleveland Brothers

owed no duty to Plaintiff to train, retrain, suspend, investigate or discipline

Defendant Bryson after the 2013 accident, which Plaintiffs refer to as



                                                            
23
       ECF No. 38 at 9.
24
       ECF No. 38 at 10.
25
       Id.
26
       Id.
                                                               - 7 - 
‘preventable.’”27 “Because Defendant Cleveland Brothers owed no duty to

Plaintiffs to train, retrain, suspend, investigate or discipline Defendant Bryson, or

any other drivers, after ‘preventable accidents,’ all such claims should be

stricken/dismissed from Plaintiffs’ Second Amended Complaint.”28

              Plaintiffs brief opposing the motion does not identify the source of the duty

for Cleveland Brothers to “train, retrain, suspend, investigate, or discipline

Defendant Bryson.” Plaintiffs also fail to set forth how they oppose this argument

in Defendants motion. Because “issues not briefed are deemed waived,”29 I will

grant Defendants motion to dismiss these allegations.

              Next, Defendants argue that “Plaintiffs’ multiple references to ‘preventable

accidents’ and investigations and discipline as a result of them is not only an

improper pleading of evidence, but of purported evidence that is clearly

inadmissible.”30 “The term ‘preventability determination’ is a term of art and is

used in reference to accidents involving commercial vehicles.”31 “Importantly,

when a preventability determination is performed, it is inadmissible in a civil case.

See 49 U.S.C. 504(c) (providing ‘[n]o part of a report of an accident occurring in



                                                            
27
       Id.
28
       Id.
29
       United States v. Healy, No. 1:CR-09-319, 2013 WL 1624310, at *1 (M.D. Pa. Apr. 15, 2013)
       (Rambo, J.).
30
       Id. at 11.
31
       Id.
                                                               - 8 - 
operations of a motor carrier . . . may be admitted into evidence or used in a civil

action for damages related to a matter mentioned in the report or

investigation.’).”32 “As such, all references and allegations as to ‘preventable’

collisions or accidents should be stricken from Plaintiffs’ Second Amended

Complaint since it is referencing inadmissible evidence.”33

              In response, Plaintiffs have offered to “‘swap’[] the term ‘avoidable’ for

‘preventable’ where alleged.”34 I am satisfied that this is an appropriate solution

to remove this particular term of art from the complaint and replace it with the

word ‘avoidable.’ Accordingly, Plaintiff is to file a third amended complaint that

replaces the word ‘preventable’ with the word ‘avoidable’ where appropriate.

Plaintiffs’ allegations of negligence for failure to train, retrain, suspend, investigate

or discipline Defendant Bryson are dismissed.

              D. Motion for a More Definite Statement

              Federal Rule of Civil Procedure 12(e) permits a party to “move for a more

definite statement of a pleading to which a responsive pleading is allowed but

which is so vague or ambiguous that the party cannot reasonably prepare a

response.” “A motion for a more definite statement is addressed to the sound

discretion of the court, and will not be granted unless the defendant cannot


                                                            
32
       Id.
33
       Id.
34
       ECF No. 40 at 6.
                                                               - 9 - 
reasonably be expected to frame a responsive pleading.”35 “In general, ‘a motion

for a more definitive statement is generally disfavored, and is used to provide a

remedy for an unintelligible pleading rather than as a correction for a lack of

detail.’”36 “Rule 12(e) must be read in conjunction with Rule 8, which requires

only a short and plain statement of the claim showing that the pleader is entitled to

relief.”37 “A party making a Rule 12(e) motion must ‘point out the defects

complained of and the details desired.’”38 “The prevailing standard employed by

Third Circuit courts is to grant a Rule 12(e) motion ‘when the pleading is so vague

or ambiguous that the opposing party cannot respond, even with a simple denial, in

good faith, without prejudice to [itself].’”39 “The basis for granting such a motion

is unintelligibility, not lack of detail.”40

              Here, Defendants argue that a more definite statement is necessary. They

contend that: “Plaintiffs plead that Defendants were negligent in not following the




                                                            
35
       Robinson v. Penn Cent. Co., 336 F. Supp. 658, 659 (E.D. Pa. 1971); see also
       Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1377 (3d ed.).
36
       Premier Payments Online, Inc. v. Payment Sys. Worldwide, 848 F.Supp.2d 513, 521 (E.D. Pa.
       2012) quoting Frazier v. SEPTA, 868 F.Supp. 757, 763 (E.D.Pa.1994).
37
       Pozarlik v. Camelback Assocs., Inc., No. 3:11-CV-1349, 2011 U.S. Dist. LEXIS 137310, 2011
       WL 6003841, at *2 (M.D. Pa. Nov. 30, 2011)(Caputo, J.).
38
       MK Strategies, LLC v. Ann Taylor Stores Corp., 567 F. Supp. 2d 729, 736 (D.N.J. 2008) citing
       Fed.R.Civ.P. 12(e).
39
       MK Strategies, LLC, at 736 quoting Clark v. McDonald’s Corp., 213 F.R.D. 198, 232-33
       (D.NJ. 2003).
40
       Wood & Locker, Inc. v. Doran & Assoc., 708 F.Supp. 684, 691 (W.D.Pa.1989).
                                                               - 10 - 
Federal Motor Carrier Safety Regulations and DOT41 Regulations. See ¶¶ 29(j),

61(f) and 61(g) of Plaintiffs’ Second Amended Complaint, Exh. B.”42 “Plaintiffs

also plead that Defendant Cleveland Brothers was negligent for failing to ‘enforce

DOT regulations concerning the hours and distance which its drivers may be on the

road” and “failing to inspect or enforce DOT and/or internal safety regulations and

procedures for 2006 Freightliner service truck.’ See ¶¶ 61(f) and 61(g) of

Plaintiffs’ Second Amended Complaint, Exh. B.”43 “The allegations as to hours of

service and distance should be stricken because there are absolutely no facts

pleaded in the Second Amended Complaint to support that Defendant Bryson was

in violation of any such rules or regulations. See Plaintiffs’ Second Amended

Complaint, Exh. B.”44 “For instance, it is not pleaded that he had driven for a

number of hours that is impermissible under the regulations, not taken appropriate

breaks, etc.”45 “Without any facts whatsoever to support that Defendant Bryson

violated any regulations on hours of service or distance, such claims should be

dismissed.”46 “Plaintiffs’ allegation as to failing to inspect or enforce DOT




                                                            
41
       Department of Transportation.
42
       ECF No. 38 at 12.
43
       Id.
44
       Id. at 12-13.
45
       Id. at 13.
46
       Id.
                                                               - 11 - 
regulations also is so vague and broad that there is no way for Defendants to

conceivably know what Plaintiffs are averring that they did or failed to do.”47

              Plaintiffs’ response is deficient. Instead of citing to proper and, ideally,

persuasive authority, Plaintiffs instead choose to attack Defendants for having filed

the motion and to point out how the matter is being handled in the Court of

Common Pleas. Accordingly, the motion will be granted insofar as it deals with

the offending paragraphs discussed above. I agree with Defendants’ that certain of

the allegations are overly broad.48 Defendants are placed in the unenviable

position of attempting to truthfully answer the complaint, while faced with

sweeping and broad averments regarding compliance with DOT regulations and

industry standards that may well be wholly unrelated to the instant matter (whether

Cleveland Brother’s employees had physical examinations or whether they were

colorblind, for example).

              So that Defendants can accurately answer the complaint, Plaintiffs will be

directed to specifically detail which DOT regulations Defendants are alleged to

have failed to comply with. Furthermore, if Plaintiff does not intend to pursue

claims that Bryson worked in excess of distance or hours regulations, Plaintiffs

should strike those paragraphs. However, if Plaintiffs have some evidence from


                                                            
47
       Id.
48
       See e.g., Pozarlik, supra, and Gregg v. LoneStar Transp., LLC, No. CIV.A. 3:14-44, 2015 U.S.
       Dist. LEXIS 27680, 2015 WL 1003911, at *5 (W.D. Pa. Mar. 6, 2015).
                                                               - 12 - 
their frequently cited “three [other] Luzerne County matters”49 to support their

allegation that Bryson had worked in excess of distance or hours requirements,

these paragraphs may remain in the third amended complaint.

III.          CONCLUSION

              Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6) is granted and

Plaintiff is granted leave to amend. It is long-established law in this Circuit that

leave to amend should be “freely granted.”

              “Among the grounds that could justify a denial of leave to amend are
              undue delay, bad faith, dilatory motive, prejudice, and futility.” In re
              Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.1997)
              (“Burlington”); Lorenz v. CSX Corp., 1 F.3d 1406, 1413–14 (3d
              Cir.1993). “Futility” means that the complaint, as amended, would fail
              to state a claim upon which relief could be granted. Burlington, 114
              F.3d at 1434. In assessing “futility,” the District Court applies the same
              standard of legal sufficiency as applies under Rule 12(b)(6). Id.; 3
              Moore's Federal Practice, supra § 15.15[3], at 15–47 to –48 (3d
              ed.2000). Accordingly, if a claim is vulnerable to dismissal under Rule
              12(b)(6), but the plaintiff moves to amend, leave to amend generally
              must be granted unless the amendment would not cure the deficiency.

              The Federal Rules of Civil Procedure do not address the situation in
              which a deficiency in a complaint could be cured by amendment but
              leave to amend is not sought. Circuit case law, however, holds that
              leave to amend must be given in this situation as well. In Borelli v. City
              of Reading, 532 F.2d 950 (3d Cir.1976), this court stated that a district
              court should use the following procedure in dismissing a complaint for
              failure to state a claim:

                             [W]e suggest that district judges expressly state, where
                             appropriate, that the plaintiff has leave to amend within a
                             specified period of time, and that application for dismissal
                             of the action may be made if a timely amendment is not
                                                            
49
       ECF No. 40.
                                                               - 13 - 
                             forthcoming within that time. If the plaintiff does not
                             desire to amend, he may file an appropriate notice with the
                             district court asserting his intent to stand on the complaint,
                             at which time an order to dismiss the action would be
                             appropriate. Borelli, 532 F.2d at 951 n. 1.50

              Plaintiff will therefore be given fourteen days from today’s date to file a

third amended complaint. If no amended complaint is filed, the action will be

summarily dismissed pursuant to Federal Rule of Civil Procedure 41(b).

              An appropriate Order follows.

                                                                         BY THE COURT:



                                                                         s/ Matthew W. Brann
                                                                         Matthew W. Brann
                                                                         United States District Judge




                                                            
50
       Shane v. Fauver, 213 F.3d 113, 115–16 (3d Cir. 2000).
                                                               - 14 - 
